DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-9, 11-15, 18-22, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2020/0059929, filed in IDS) in view of Nakamura et al. (US 2017/0195979, filed in IDS).
Regarding Claim 1, Jones teaches a method for wireless communications at a user equipment (UE), comprising:
identifying a plurality of regulation requirement parameters corresponding to an unlicensed carrier ([0012] Unlicensed bands, on the other hand, are designated by government regulation for shared use by multiple communication networks, usually without any fee requirement; [0024] The unlicensed frequency bands 110 may include bands that are made available without charge and that are legally regulated for shared use by multiple communication networks; [0037] The unlicensed bands may comprise bands that are legally regulated for shared use by multiple communication networks. In some embodiments, the unlicensed frequency bands may comprise sub-bands of the 5 GHz spectrum defined by the Unlicensed National Information Infrastructure (U-NII)), wherein the unlicensed carrier spans at least a portion of a first unlicensed band associated with a first set of regulation requirements and at least a portion of a second unlicensed band associated with a second set of regulation requirements ([0013] The UNII spectrum includes several sub-bands in the 5 GHz frequency band, including sub-bands that are referred to as the UNII-1 sub-band, the UNII-2 sub-band, and the UNII-3 sub-band; [0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP. Accordingly, greater range is possible when using the UNII-1 and UNII-3 sub-bands in comparison to the UNII-2 sub-band; [0026] The UNII-1 band comprises the frequencies between 5.15 and 5.25 GHz and is limited to a signal strength of 36 dBM effective isotropically radiated power (EIRP). The UNII-2 band comprises the frequencies between 5.25 and 5.35 GHz and is limited to a signal strength of 36 dBM EIRP. The UNII-3 band comprises the frequencies between 5.725 and 5.825 GHz and is limited to a signal strength of 36 dBM EIRP. For purposes of discussion, the UNII-1 and UNII-3 bands will be referred to as high-power bands and the UNII-2 band will be referred to as a low-power band; [0040] radio signals within the high-power frequency bands are legally regulated to use no more than a first transmission power and the radio signals within the low-power bands are legally regulated to use no more than a second radio transmission power, where the first radio transmission power is greater than the second radio transmission power);
identifying, from the plurality of regulation requirement parameters, a set of regulation requirement parameters for an uplink transmission based at least in part on whether a set of frequency resources for the uplink transmission overlaps with the first unlicensed band and the second unlicensed band ([0040] radio signals within the high-power frequency bands are legally regulated to use no more than a first transmission power and the radio signals within the low-power bands are legally regulated to use no more than a second radio transmission power, where the first radio transmission power is greater than the second radio transmission power; [0053] the action 212 may comprise allocating bandwidth from channels of two or more high-power unlicensed frequency bands in order to provide a desired amount of bandwidth. In this case, data packets are exchanged between the base station and the mobile device over channels of all of the allocated low-power and high-power unlicensed frequency bands, as well as any other channels that are being aggregated; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band); and
transmitting the uplink transmission using the set of regulation requirement parameters ([0029] the supplemental link 118 may be used for both uplink and downlink; [0043] The actions subsequent to the action 202 are performed in order to allocate bandwidth from one or more unlicensed frequency bands for communicating with the mobile device; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band).
	However, Jones does not teach receiving a plurality of regulation requirement parameters corresponding to an unlicensed carrier.
	In an analogous art, Nakamura teaches receiving a plurality of regulation requirement parameters corresponding to an unlicensed carrier ([0039] controlling the transmit power using an expression different from the conventionally used expression allows optimal power control even when the transmit power is limited by a different regulation. Note that the allowable maximum transmit power spectral density XULB or information about the XULB may be preliminary specified by the system, or may be reported to the terminal apparatus 102 from the base station apparatus 101, or the like as system information (for example, System Information Block, SIB). Moreover, a different value of the XULB or the information about the XULB may be configured for each frequency band, or each carrier component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Jones’s method so that it enables optimal transmit power control in a frequency band other than licensed bands, and thereby the power consumption of the terminal apparatus can be reduced. Interference with a neighbor cell can also be mitigated, thereby increasing the throughput of a system (Nakamura [0022]).

Regarding Claim 2, Jones does not teach receiving the plurality of regulation requirement parameters comprises: receiving a first regulation requirement parameter set associated with the first unlicensed band; and receiving a second regulation requirement parameter set associated with the second unlicensed band.
In an analogous art, Nakamura teaches receiving the plurality of regulation requirement parameters comprises: receiving a first regulation requirement parameter set associated with the first unlicensed band ([0039] controlling the transmit power using an expression different from the conventionally used expression allows optimal power control even when the transmit power is limited by a different regulation. Note that the allowable maximum transmit power spectral density XULB or information about the XULB may be preliminary specified by the system, or may be reported to the terminal apparatus 102 from the base station apparatus 101, or the like as system information (for example, System Information Block, SIB). Moreover, a different value of the XULB or the information about the XULB may be configured for each frequency band, or each carrier component); and
receiving a second regulation requirement parameter set associated with the second unlicensed band ([0039] controlling the transmit power using an expression different from the conventionally used expression allows optimal power control even when the transmit power is limited by a different regulation. Note that the allowable maximum transmit power spectral density XULB or information about the XULB may be preliminary specified by the system, or may be reported to the terminal apparatus 102 from the base station apparatus 101, or the like as system information (for example, System Information Block, SIB). Moreover, a different value of the XULB or the information about the XULB may be configured for each frequency band, or each carrier component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Jones’s method so that it enables optimal transmit power control in a frequency band other than licensed bands, and thereby the power consumption of the terminal apparatus can be reduced. Interference with a neighbor cell can also be mitigated, thereby increasing the throughput of a system (Nakamura [0022]).

Regarding Claim 3, the combination of Jones and Nakamura, specifically Jones teaches determining that the set of frequency resources for the uplink transmission corresponds to a configured bandwidth part that is entirely within the first unlicensed band or entirely within the second unlicensed band ([0017] If the mobile device is within the coverage range, bandwidth is preferentially allocated from the low-power unlicensed sub-band; [0031] In the example of FIG. 1, the supplemental link 118 may use a channel in a high-power unlicensed band (e.g., UNII-1 or UNII-3) or a low-power unlicensed band (e.g., UNII-2); [0032] When determining whether to assign a channel of high-power unlicensed band or of a low-power unlicensed band for use in transferring data between the base station 104 and the mobile device 106 during a communications session, the base station 104 preferentially assigns a channel from the low-power band… Otherwise, if there is insufficient signal strength between the base station 104 and the mobile device 106, the base station 104 selects and assigns a channel of the high-power unlicensed band for the supplemental link; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band); and
selecting the first regulation requirement parameter set or the second regulation requirement parameter set as the set of regulation requirement parameters for the uplink transmission based at least in part on the configured bandwidth part being entirely within the first unlicensed band or entirely within the second unlicensed band ([0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP. Accordingly, greater range is possible when using the UNII-1 and UNII-3 sub-bands in comparison to the UNII-2 sub-band; [0040] radio signals within the high-power frequency bands are legally regulated to use no more than a first transmission power and the radio signals within the low-power bands are legally regulated to use no more than a second radio transmission power, where the first radio transmission power is greater than the second radio transmission power; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band).

Regarding Claim 5, the combination of Jones and Nakamura, specifically Jones teaches determining that the set of frequency resources for the uplink transmission is entirely within the first unlicensed band or entirely within the second unlicensed band ([0017] If the mobile device is within the coverage range, bandwidth is preferentially allocated from the low-power unlicensed sub-band; [0031] In the example of FIG. 1, the supplemental link 118 may use a channel in a high-power unlicensed band (e.g., UNII-1 or UNII-3) or a low-power unlicensed band (e.g., UNII-2); [0032] When determining whether to assign a channel of high-power unlicensed band or of a low-power unlicensed band for use in transferring data between the base station 104 and the mobile device 106 during a communications session, the base station 104 preferentially assigns a channel from the low-power band… Otherwise, if there is insufficient signal strength between the base station 104 and the mobile device 106, the base station 104 selects and assigns a channel of the high-power unlicensed band for the supplemental link; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band); and
selecting the first regulation requirement parameter set or the second regulation requirement parameter set as the set of regulation requirement parameters for the uplink transmission based at least in part on the set of frequency resources for the uplink transmission being entirely within the first unlicensed band or entirely within the second unlicensed band ([0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP. Accordingly, greater range is possible when using the UNII-1 and UNII-3 sub-bands in comparison to the UNII-2 sub-band; [0040] radio signals within the high-power frequency bands are legally regulated to use no more than a first transmission power and the radio signals within the low-power bands are legally regulated to use no more than a second radio transmission power, where the first radio transmission power is greater than the second radio transmission power; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band).

Regarding Claim 7, Jones does not teach receiving the plurality of regulation requirement parameters comprises: receiving a first regulation requirement parameter set associated with a first configured bandwidth part of the unlicensed carrier; and receiving a second regulation requirement parameter set associated with a second configured bandwidth part of the unlicensed carrier.
In an analogous art, Nakamura teaches receiving the plurality of regulation requirement parameters comprises: receiving a first regulation requirement parameter set associated with a first configured bandwidth part of the unlicensed carrier ([0039] controlling the transmit power using an expression different from the conventionally used expression allows optimal power control even when the transmit power is limited by a different regulation. Note that the allowable maximum transmit power spectral density XULB or information about the XULB may be preliminary specified by the system, or may be reported to the terminal apparatus 102 from the base station apparatus 101, or the like as system information (for example, System Information Block, SIB). Moreover, a different value of the XULB or the information about the XULB may be configured for each frequency band, or each carrier component); and
receiving a second regulation requirement parameter set associated with a second configured bandwidth part of the unlicensed carrier ([0039] controlling the transmit power using an expression different from the conventionally used expression allows optimal power control even when the transmit power is limited by a different regulation. Note that the allowable maximum transmit power spectral density XULB or information about the XULB may be preliminary specified by the system, or may be reported to the terminal apparatus 102 from the base station apparatus 101, or the like as system information (for example, System Information Block, SIB). Moreover, a different value of the XULB or the information about the XULB may be configured for each frequency band, or each carrier component).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Jones’s method so that it enables optimal transmit power control in a frequency band other than licensed bands, and thereby the power consumption of the terminal apparatus can be reduced. Interference with a neighbor cell can also be mitigated, thereby increasing the throughput of a system (Nakamura [0022]).

Regarding Claim 8, the combination of Jones and Nakamura, specifically Jones teaches determining that the set of frequency resources for the uplink transmission corresponds to the first configured bandwidth part or the second configured bandwidth part ([0017] If the mobile device is within the coverage range, bandwidth is preferentially allocated from the low-power unlicensed sub-band; [0031] In the example of FIG. 1, the supplemental link 118 may use a channel in a high-power unlicensed band (e.g., UNII-1 or UNII-3) or a low-power unlicensed band (e.g., UNII-2); [0032] When determining whether to assign a channel of high-power unlicensed band or of a low-power unlicensed band for use in transferring data between the base station 104 and the mobile device 106 during a communications session, the base station 104 preferentially assigns a channel from the low-power band… Otherwise, if there is insufficient signal strength between the base station 104 and the mobile device 106, the base station 104 selects and assigns a channel of the high-power unlicensed band for the supplemental link; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band); and
selecting the first regulation requirement parameter set or the second regulation requirement parameter set as the set of regulation requirement parameters for the uplink transmission based at least in part on the set of frequency resources for the uplink transmission corresponding to the first configured bandwidth part or the second configured bandwidth part ([0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP. Accordingly, greater range is possible when using the UNII-1 and UNII-3 sub-bands in comparison to the UNII-2 sub-band; [0040] radio signals within the high-power frequency bands are legally regulated to use no more than a first transmission power and the radio signals within the low-power bands are legally regulated to use no more than a second radio transmission power, where the first radio transmission power is greater than the second radio transmission power; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band).

Regarding Claim 9, the combination of Jones and Nakamura, specifically Jones teaches determining that the set of frequency resources for the uplink transmission is entirely within the first unlicensed band or entirely within the second unlicensed band ([0017] If the mobile device is within the coverage range, bandwidth is preferentially allocated from the low-power unlicensed sub-band; [0031] In the example of FIG. 1, the supplemental link 118 may use a channel in a high-power unlicensed band (e.g., UNII-1 or UNII-3) or a low-power unlicensed band (e.g., UNII-2); [0032] When determining whether to assign a channel of high-power unlicensed band or of a low-power unlicensed band for use in transferring data between the base station 104 and the mobile device 106 during a communications session, the base station 104 preferentially assigns a channel from the low-power band… Otherwise, if there is insufficient signal strength between the base station 104 and the mobile device 106, the base station 104 selects and assigns a channel of the high-power unlicensed band for the supplemental link; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band); and
selecting, from the first regulation requirement parameter set and the second regulation requirement parameter set, a regulation requirement parameter set corresponding to the first unlicensed band or the second unlicensed band as the set of regulation requirement parameters for the uplink transmission based at least in part on the set of frequency resources for the uplink transmission being entirely within the first unlicensed band or entirely within the second unlicensed band ([0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP. Accordingly, greater range is possible when using the UNII-1 and UNII-3 sub-bands in comparison to the UNII-2 sub-band; [0040] radio signals within the high-power frequency bands are legally regulated to use no more than a first transmission power and the radio signals within the low-power bands are legally regulated to use no more than a second radio transmission power, where the first radio transmission power is greater than the second radio transmission power; [0049] The action 212 comprises selecting the high-power power unlicensed frequency band for radio communications with the mobile device; [0050] the action 214 may comprise allocating bandwidth from a channel of a low-power unlicensed frequency band; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band).

Regarding Claim 11, Jones does not teach receiving, from a base station, a system information block comprising an indication of the plurality of regulation requirement parameters.
In an analogous art, Nakamura teaches receiving, from a base station, a system information block comprising an indication of the plurality of regulation requirement parameters ([0039] controlling the transmit power using an expression different from the conventionally used expression allows optimal power control even when the transmit power is limited by a different regulation. Note that the allowable maximum transmit power spectral density XULB or information about the XULB may be preliminary specified by the system, or may be reported to the terminal apparatus 102 from the base station apparatus 101, or the like as system information (for example, System Information Block, SIB). Moreover, a different value of the XULB or the information about the XULB may be configured for each frequency band, or each carrier component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Jones’s method so that it enables optimal transmit power control in a frequency band other than licensed bands, and thereby the power consumption of the terminal apparatus can be reduced. Interference with a neighbor cell can also be mitigated, thereby increasing the throughput of a system (Nakamura [0022]).

Regarding Claim 12, the combination of Jones and Nakamura, specifically Jones teaches the set of regulation requirement parameters comprises an effective isotropically radiated power value, a power spectral density power value, a maximum power reduction value, a UE emission value, or any combination thereof ([0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP).

Regarding Claim 13, the combination of Jones and Nakamura, specifically Jones teaches the first unlicensed band, the second unlicensed band, or both, comprises an Unlicensed National Information Infrastructure (U- NII) band ([0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP).

Regarding Claim 14, Jones teaches a method for wireless communications at a user equipment (UE), comprising:
receiving a resource allocation for an unlicensed carrier ([0043] The actions subsequent to the action 202 are performed in order to allocate bandwidth from one or more unlicensed frequency bands for communicating with the mobile device; [0053] the action 212 may comprise allocating bandwidth from channels of two or more high-power unlicensed frequency bands in order to provide a desired amount of bandwidth. In this case, data packets are exchanged between the base station and the mobile device over channels of all of the allocated low-power and high-power unlicensed frequency bands, as well as any other channels that are being aggregated; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band) which spans at least a portion of a first unlicensed band associated with a first set of regulation requirements and at least a portion of a second unlicensed band associated with a second set of regulation requirements ([0013] The UNII spectrum includes several sub-bands in the 5 GHz frequency band, including sub-bands that are referred to as the UNII-1 sub-band, the UNII-2 sub-band, and the UNII-3 sub-band; [0014] the UNII-1 and UNII-3 sub-bands can be used with signals of up to 36 dBm EIRP, while the UNII-2 sub-band is limited to signals of no more than 30 dBm EIRP. Accordingly, greater range is possible when using the UNII-1 and UNII-3 sub-bands in comparison to the UNII-2 sub-band; [0026] The UNII-1 band comprises the frequencies between 5.15 and 5.25 GHz and is limited to a signal strength of 36 dBM effective isotropically radiated power (EIRP). The UNII-2 band comprises the frequencies between 5.25 and 5.35 GHz and is limited to a signal strength of 36 dBM EIRP. The UNII-3 band comprises the frequencies between 5.725 and 5.825 GHz and is limited to a signal strength of 36 dBM EIRP. For purposes of discussion, the UNII-1 and UNII-3 bands will be referred to as high-power bands and the UNII-2 band will be referred to as a low-power band; [0037] The unlicensed bands may comprise bands that are legally regulated for shared use by multiple communication networks. In some embodiments, the unlicensed frequency bands may comprise sub-bands of the 5 GHz spectrum defined by the Unlicensed National Information Infrastructure);
receiving an uplink resource configuration indicating a set of frequency resources for an uplink transmission ([0029] the supplemental link 118 may be used for both uplink and downlink; [0040] radio signals within the high-power frequency bands are legally regulated to use no more than a first transmission power and the radio signals within the low-power bands are legally regulated to use no more than a second radio transmission power, where the first radio transmission power is greater than the second radio transmission power; [0053] the action 212 may comprise allocating bandwidth from channels of two or more high-power unlicensed frequency bands in order to provide a desired amount of bandwidth. In this case, data packets are exchanged between the base station and the mobile device over channels of all of the allocated low-power and high-power unlicensed frequency bands, as well as any other channels that are being aggregated); and
transmitting the uplink transmission using the set of regulation requirement parameters ([0029] the supplemental link 118 may be used for both uplink and downlink; [0043] The actions subsequent to the action 202 are performed in order to allocate bandwidth from one or more unlicensed frequency bands for communicating with the mobile device; [0054] during one iteration the method 200 may detect an available and usable channel in a low-power unlicensed band, and may therefore allocate bandwidth from that channel. At a later time, another iteration of the method 200 may fail to detect an available and usable channel in a low-power unlicensed band, and may instead allocate bandwidth from an available channel of a high-power unlicensed band).
	However, Jones does not teach receiving a set of regulation requirement parameters for the uplink transmission.
In an analogous art, Nakamura teaches receiving a set of regulation requirement parameters for the uplink transmission ([0039] controlling the transmit power using an expression different from the conventionally used expression allows optimal power control even when the transmit power is limited by a different regulation. Note that the allowable maximum transmit power spectral density XULB or information about the XULB may be preliminary specified by the system, or may be reported to the terminal apparatus 102 from the base station apparatus 101, or the like as system information (for example, System Information Block, SIB). Moreover, a different value of the XULB or the information about the XULB may be configured for each frequency band, or each carrier component).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Jones’s method so that it enables optimal transmit power control in a frequency band other than licensed bands, and thereby the power consumption of the terminal apparatus can be reduced. Interference with a neighbor cell can also be mitigated, thereby increasing the throughput of a system (Nakamura [0022]).

Regarding Claim 15, Jones does not teach wherein the uplink transmission comprises a dynamically configured physical uplink shared channel transmission, and wherein the uplink resource configuration comprises an uplink grant.
In an analogous art, Nakamura teaches wherein the uplink transmission comprises a dynamically configured physical uplink shared channel transmission ([0034] the transmit power control of a channel (Physical uplink shared channel: PUSCH) to transmit uplink data information in the i-th subframe is expressed as follows), and wherein the uplink resource configuration comprises an uplink grant ([0038] Math. 2 makes a specification different from PCMAX,c of Math. 1. Here, XULB of the upper part is a value configured when it is specified that the power spectral density has to be less than or equal to XULB [dBm/kHz] in the unlicensed band. The second term of the upper part includes MPUSCH,c(i) which is the bandwidth of the resource allocation, NscRB which is the number of subcarriers of the one resource block (RB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Jones’s method so that it enables optimal transmit power control in a frequency band other than licensed bands, and thereby the power consumption of the terminal apparatus can be reduced. Interference with a neighbor cell can also be mitigated, thereby increasing the throughput of a system (Nakamura [0022]). Moreover, adequate uplink resources can be allocated to the terminal for the uplink data transmission.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 14.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 15.

Claims 16-17 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Nakamura et al. and Wang et al. (US 2022/0014314).
Regarding Claim 16, the combination of Jones and Nakamura does not teach the uplink transmission comprises a semi-statically configured physical uplink shared channel transmission, and wherein the uplink resource configuration comprises a configured grant or an activation downlink control information message.
In an analogous art, Wang teaches the uplink transmission comprises a semi-statically configured physical uplink shared channel transmission, and wherein the uplink resource configuration comprises a configured grant or an activation downlink control information message ([0007] Another way is that the base station semi-statically configures the time-frequency resource. We call it as the UL transmission with configured grant (GUL). When the UE has data to transmit, the UE may try to transmit on these resources without scheduling by the base station. If there is no data, no transmission is needed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wang’s method with Jones’s method so that the schedule signaling overhead can be reduced, and the latency and efficiency of the system is improved.

Regarding Claim 17, Jones does not teach wherein the uplink transmission comprises an uplink control message or a reference signal, and wherein the uplink resource configuration comprises a resource configuration message for the uplink control message or the reference signal.
In an analogous art, Nakamura teaches wherein the uplink transmission comprises an uplink control message or a reference signal ([0031] The data generation unit 201 generates information data (information bit sequences of sound, images, etc.), control information data, a reference signal, and the like which are to be transmitted by the terminal apparatus 102 to the base station apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Jones’s method so that it enables optimal transmit power control in a frequency band other than licensed bands, and thereby the power consumption of the terminal apparatus can be reduced. Interference with a neighbor cell can also be mitigated, thereby increasing the throughput of a system (Nakamura [0022]). Moreover, the control information and reference signal can be used by the base station to improve the quality of the communications.
The combination of Jones and Nakamura does not teach wherein the uplink resource configuration comprises a resource configuration message for the uplink control message or the reference signal.
In an analogous art, Wang teaches wherein the uplink resource configuration comprises a resource configuration message for the uplink control message or the reference signal ([0032] Wherein the downlink control information comprises information for determining a time resource for a Sounding Reference Signal (SRS), at least one of information indicating that the SRS is located at a same slot as a slot offset of a DCI triggering the SRS or information indicating that the SRS is located at a same slot as a PUSCH and/or PUCCH scheduled by a DCI triggering the SRS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wang’s method with Jones’s method so that the reference signal can be scheduled to send to the base station for uplink channel quality estimation.

Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 17.

Allowable Subject Matter
Claims 4, 6, 10, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al. (US 2021/0176753) teaches regulatory requirements of unlicensed bands.
Pelletier et al. (US 2019/0253976) teaches method for adaptive uplink power control in a wireless network.
Li et al. (US 2019/0132882) teaches method for random access design of NR unlicensed.
Froehlich et al. (WO 2018/138328) teaches NB-IoT multi-carrier operation in unlicensed ISM bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YU-WEN CHANG/Examiner, Art Unit 2413